     Case 1:20-cv-00854-NONE-EPG Document 41 Filed 12/08/20 Page 1 of 4


 1    David T. Biderman, Bar No. 101577
      DBiderman@perkinscoie.com
 2    Steven K. Hwang, Bar No. 216852
 3    SKHwang@perkinscoie.com
      PERKINS COIE LLP
 4    1888 Century Park E., Suite 1700
      Los Angeles, CA 90067-1721
 5    Telephone: 310.788.9900
      Facsimile: 310.788.3399
 6

 7    Lauren Watts Staniar, pro hac vice
      LStaniar@perkinscoie.com
 8    Charles Sipos, pro hac vice pending
      CSipos@perkinscoie.com
 9    PERKINS COIE LLP
10    1201 Third Avenue, Suite 4900
      Seattle, WA 98101
11    Telephone: 206.359.8000
      Facsimile: 206.359.9000
12
      Attorneys for Defendants
13    Reckitt Benckiser LLC and RB Health (US) LLC
14                                UNITED STATES DISTRICT COURT
15                              EASTERN DISTRICT OF CALIFORNIA
16                                          FRESNO DIVISION
17

18                                                   Case No. 1:20-cv-00854-NONE-EPG
       THOMAS MATTHEWS, individually and
19     on behalf of all others similarly situated,
                                                     NOTICE OF HEARING ON
                         Plaintiff,                  DEFENDANTS’ MOTION TO DISMISS
20                                                   PLAINTIFF’S AMENDED CLASS
       v.                                            ACTION COMPLAINT
21
       RECKITT BENCKISER LLC and                     District Judge:   NONE
22                                                   Hearing Date:     January 22, 2021
       RB HEALTH (US) LLC,
                                                     Hearing Location: Courtroom #4, 7th Floor
23
                            Defendants.
24

25

26

27

28
                                                                   Case No. 1:20-cv-00854-NONE-EPG
                                                                               NOTICE OF HEARING
     Case 1:20-cv-00854-NONE-EPG Document 41 Filed 12/08/20 Page 2 of 4


 1          NOTICE IS HEREWITH GIVEN that on January 22, 2021, as soon as the matter may be

 2   heard in the courtroom of Judge Lawrence J. O’Neill (Ret.), located in the Robert E. Coyle United

 3   States Courthouse at 2500 Tulare Street, Courtroom Four, Seventh Floor, Fresno, CA 93721,

 4   Defendants Reckitt Benckiser LLC and RB Health (US) LLC (collectively, “RB Health”) will move

 5   pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(b)(1) to dismiss Plaintiff’s Amended

 6   Class Action Complaint (the “Motion,” ECF No. 38).

 7          Notice is further given that pursuant to Local Rule 230(c), opposition, if any, to the Motion

 8   must be in writing and must be served to counsel identified on this caption page, pursuant to and in

 9   accordance with the Local Rules, and filed with this Court at least fourteen (14) days preceding the

10   date or continued date of the hearing. If there is no opposition to the Motion, the responding party

11   shall serve and file a statement to that effect. Please note that the failure to timely file a written

12   opposition may be deemed a waiver of any opposition to granting of the Motion. Unless good

13   cause is shown, no party will be heard in opposition to a motion at oral argument if written

14   opposition has not been timely filed.

15          This Notice of Hearing is based on the Motion (ECF No. 38), Memorandum of Points and

16   Authorities (ECF No. 38-1), Request for Judicial Notice (ECF No. 38-2), and Declaration of David

17   T. Biderman in support thereof (ECF Nos. 38-3, 38-4), all pleadings, papers and records on file

18   with the Court and such other evidence as may be presented to this Court with respect to this

19   Motion.

20

21

22

23

24

25

26

27

28
                                                                         Case No. 1:20-cv-00854-NONE-EPG
                                                      -1-                            NOTICE OF HEARING
     Case 1:20-cv-00854-NONE-EPG Document 41 Filed 12/08/20 Page 3 of 4


 1
      DATED: December 8, 2020                   PERKINS COIE LLP
 2

 3                                              By: /s/ David T. Biderman
                                                    David T. Biderman, Bar No. 101577
 4                                                  DBiderman@perkinscoie.com
                                                    Steven K. Hwang, Bar No. 216852
 5                                                  SHwang@perkinscoie.com
                                                    Lauren Watts Staniar, pro hac vice
 6                                                  LStaniar@perkinscoie.com
                                                    Charles Sipos, pro hac vice pending
 7                                                  CSipos@perkinscoie.com
 8
                                                Attorneys for Defendants
 9                                              Reckitt-Benckiser LLC and RB Health (US)
                                                LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              Case No. 1:20-cv-00854-NONE-EPG
                                          -2-                             NOTICE OF HEARING
     Case 1:20-cv-00854-NONE-EPG Document 41 Filed 12/08/20 Page 4 of 4


 1                                   CERTIFICATE OF SERVICE

 2          The undersigned certifies that on December 8, 2020, I caused to be filed via the CM/ECF

 3   system true and correct copies of the following documents and that the service of these documents

 4   was accompanied on all parties in the case by CM/ECF system.

 5                                               /s/ David T. Biderman
                                                 David T. Biderman, Bar No. 101577
 6                                               DBiderman@perkinscoie.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      Case No. 1:20-cv-00854-NONE-EPG
                                                    -3-                           NOTICE OF HEARING
